DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-5, 7-14, 16, and 24, drawn to a method for predicting responsiveness of a subject suffering from a tumor to an angiogenesis inhibitor and treating a patient so predicted, classified in C12Q 1/6878 and C12Q 2600/106 and C01N 2800/52, 33/574 .
II. Claims 20, 22, and 25, drawn to a pharmaceutical, classified in A61K 31/4025.
III. Claims 23 and 26, drawn to a kit comprising probes, classified in C12Q 1/6878 and C12Q 2600/156.
The inventions are independent or distinct, each from the other because:
Inventions I and II and inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the products of invention II and III can be used in other methods.  The pharmaceutical can be used to treat patients who have not been predicted to be responsive by the method, and the probes and primers can be used to detect molecular content unrelated to the method for predicting.  Furthermore, the method of predicting and treatment do not require the probes, see for example claim 1 which does not mention a probe. 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  the inventions have materially different designs as the pharmaceutical of invention II has no structure in common with the probe of invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the inventions have acquired a separate status in the art as evidenced by their different classification
-the inventions have a separate status in the art due to their divergent subject matter, and
-the inventions require a different field of search (in particular requiring different search strategies and queries in electronic databases).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:
 For group I, the claims encompass many different combinations of biomarkers.  Applicant should elect a single combination of genes to be detected from those biomarkers recited in claim 1, claim 10, and claim 11.  
If B-Raf is elected, then the combination should also include PTEN, as these are only recited in combination in the claims.  If this combination is elected, a single mutation from table I or loss of expression should be further elected for B-Raf and a single mutation from Table 2 or loss of expression should be elected for PTEN.  Additional markers from claim 10 and 11 may be included in the elected combination; if markers from claim 10 or 11 are additionally included in the elected combination then examination will be limited to the entire set. 
Claims not requiring the elected combination or requiring elements in addition to the elected combination will be withdrawn. 
For group III, a single set of genes that the probes target should be elected. 
The species are independent or distinct because each combination of markers within the method and each combination of probes requires a unique examination and search, as the genes are each unique entities with separate structures.. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
-the species have a separate status in the art due to their divergent subject matter, and
-the species require a different field of search (in particular requiring different search strategies and queries in electronic databases).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/            Primary Examiner, Art Unit 1634